Title: Charles Clay to Thomas Jefferson, 29 June 1816
From: Clay, Charles
To: Jefferson, Thomas


          
            C. Clay to Mr Th. Jefferson
            Petty Grove Jun. 29. 16
          
          Cyrus brings you for your inspection the last Act of Assembly Respecting Appeals from  interlocutary decrees of County & Corporation Courts—I have no Idea of Justice from the County Court, & if I must Contend I would wish to take Such Steps & file Such exceptions as might Carry
			 the business Speedily before the Courts above where it might be fully and fairly investigated, as it were de novo, or an original Case—I say Speedily for the enormous waste they are Committing is enormous—every good piece of Tob. land is put under lease, & one only of them had last year a considerable length of time twenty hands employed in getting
			 timber for the Lynchburg Markett &c & others of them have not been idle in that way—accept my friendly & Respectful Salutations
        